DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 9 April 2022, the specification, claims, and abstract were amended. Based on these amendments and the Applicant’s remarks, the objections to the abstract, specification, and claims and many of the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. However, some rejections under 35 U.S.C. 112 are repeated below, and other objections and rejections have been added based on the amendments.

Election/Restrictions
Claims 11-12 and 16-17 remain withdrawn and have not been fully examined. However, please note that claim 1 is not generic to the species of claims 16-17, such that claims 16-17 should be canceled. Also, it is unclear whether the particles of claims 11-12 are distinct from the solid supports, fillers, prefabricated parts, or reinforcing materials of claim 1.

Claim Interpretation
Claim 1 was amended to replace “said reaction mixture comprised of a solid, or a liquid contained by solid supports, fillers, or reinforcing materials” with “said reaction mixture comprised of a solid or a liquid containing solid supports, fillers, prefabricated parts, or reinforcing materials”. Given the amendment and what is described in the specification (see lines 7-14 on page 3, for example), “containing solid supports, fillers, prefabricated parts, or reinforcing materials” is being interpreted as modifying both “solid” and “liquid”. In other words, when the reaction mixture is a solid, it must contain solid supports, fillers, prefabricated parts, or reinforcing materials.

Claim Objections
Claim 5 is objected to because of the following informalities: “provide or alter” should be replaced with “provides or alters”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-10, 13-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein subsequently completing the cure to a fully formed part by heating or application of another form of energy”. This limitation is not a complete clause, making it unclear what it requires. For purposes of examination, claim 1 will be interpreted as though “wherein” was replaced with “and” in part d. Each of claims 2-3, 5-10, 13-15, and 21 is rejected based on its dependency from claim 1.
Claim 2 recites that “the reaction mixture is a polymer resin that can be cured by a free radical mechanism”. Claim 2 depends from claim 1, which refers to “a resin” and “the resin”. Given the context, it appears that the polymer resin of claim 2 is the same as the resin of claim 1. However, the language of claim 2 suggests the presence of an additional resin. This makes the scope of claim 2 unclear. For purposes of examination, claim 2 will be interpreted as reciting that the reaction mixture comprises the resin and that the resin is a polymer resin that can be cured by a free radical mechanism. Each of claims 3 and 5 is rejected based on its dependency from claim 2.
Claim 3 recites that “the reaction mixture includes materials to increase durability of the product, to increase functionality of the product… or to reduce the cost of the product”. Claim 3 depends from claim 1, which recites that the reaction mixture is “comprised of a solid or a liquid containing solid supports, fillers, prefabricated parts, or reinforcing materials”. It is unclear whether the “materials” of claim 3 are distinct from the solid supports, fillers, prefabricated parts, or reinforcing materials of claim 1 given that the materials of claim 1 can increase durability or functionality or reduce cost as recited in claim 3. For purposes of examination, and given the context, “materials” in claim 3 will be interpreted as referring back to the solid supports, fillers, prefabricated parts, or reinforcing materials of claim 1. Claim 5 is rejected based on its dependency from claim 3.
Claim 9 recites the limitation “the prefabricated parts” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 1, which recites that the reaction mixture is “comprised of a solid or a liquid containing solid supports, fillers, prefabricated parts, or reinforcing materials” (emphasis added). The options are recited in the alternative in claim 1, but claim 9 refers to the prefabricated parts as though they are already present. This makes it unclear at what point in the claims the prefabricated parts are required. For purposes of examination, claim 9 will be interpreted as first reciting that the reaction mixture contains the prefabricated parts.
Claim 10 recites the limitation “the prefabricated parts or materials” in line 2. Claim 10 depends from claim 1, which recites that the reaction mixture is “comprised of a solid or a liquid containing solid supports, fillers, prefabricated parts, or reinforcing materials”. It is unclear whether “the prefabricated parts or materials” refers to the “solid supports, fillers, prefabricated parts, or reinforcing materials” or some subset thereof, e.g., “the prefabricated parts or reinforcing materials”. For purposes of examination, “the prefabricated parts or materials” will be interpreted as referring to the “solid supports, fillers, prefabricated parts, or reinforcing materials”.
Claim 14 recites the limitation “the part” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 14 will be interpreted as reciting “the product” rather than “the part”.
Claim 15 recites the limitation “the part” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 will be interpreted as reciting “the product” rather than “the part”.


Allowable Subject Matter
Claims 1-3, 5-17, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a method for manufacturing a product by initiating curing of a resin at a Bragg-peak of a controlled proton beam. The method comprises providing a reaction mixture, the proton beam, and a reaction vessel, with the reaction mixture comprised of a solid or a liquid containing solid supports, fillers, prefabricated parts, or reinforcing materials. The reaction mixture is placed into the reaction vessel, and the proton beam is selectively sent into the reaction mixture to create three-dimensional regions, the three-dimensional regions defined by a trace of the Bragg peak of the proton beam in which curing of the resin occurs.
It is well known in the additive manufacturing art to selectively send energy into a reactive mixture to create three-dimensional regions by curing a resin. For example, see U.S. Patent Application Publication No. 2020/0164572 (“Bartow”), which is discussed in the office action dated 5 October 2021. However, as discussed in the Applicant’s reply, these systems operate by causing curing at the surface of the reaction mixture (often referred to as a build plane) rather than in the interior of the reaction mixture, with the object being constructed being moved away from the build plane to enable new layers to be repeatedly formed at the build plane. The reason curing occurs at the surface is that the energy sources used immediately begin diminishing in intensity as they pass into the reaction mixture such that curing occurs only at the surface/build plane (especially in the case where the reaction mixture comprises solids, such as the claimed solid supports, fillers, prefabricated parts, or reinforcing materials).
In contrast, when a proton beam is used as in the present invention, curing occurs at the Bragg peak, which is located not at the surface but deeper within the reaction mixture. See the Applicant’s Figure 1 and lines 20-25 of the specification. Although certain prior art references state that nearly any energy source can be used, including proton beams in some cases (see paragraph 50 of World Patent Application Publication No. WO 2011/082152, for example), the actual disclosed embodiments are not designed to work in situations where curing does not occur at the surface of the material being cured, as would be the case with a proton beam. In other words, the prior art fails to disclose or suggest a way to use a proton beam in Bartow (or any other similar additive manufacturing apparatus), as claimed. As discussed in MPEP 2121.01, the disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003).

Response to Arguments
Applicant’s arguments with respect to the rejections based on Bartow have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726